Citation Nr: 0900825	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-15 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, claimed as secondary to service connected back 
disability.  

2.  Entitlement to an evaluation in excess of 40 percent 
intervertebral disc syndrome of the lumbar spine.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability on and after May 11, 
2006.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability prior to May 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran had active service from May 1990 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming, 
Regional Office (RO). That decision denied the issues of 
entitlement to service connection for right hip disability, 
an increased rating for lumbar spine disc disease and 
entitlement to a total rating for compensation purposes based 
on individual unemployability TDIU).  

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development in 
April 2005 and again in June 2006.  

In a rating action of August 2006 the RO granted a 100 
percent schedular evaluation  for major depressive disorder, 
effective May 11, 2006.  This award of a 100 percent 
schedular rating renders the TDIU claim moot as of May 11, 
2006.  

It is additionally noted that the veteran submitted a notice 
of disagreement with the effective date assigned in the 
August 2006 rating decision for the grant of a 100 percent 
evaluation for major depressive disorder.  A statement of the 
case was issued in August 2007 (as the issue was included in 
a supplemental statement of the case along with hip and low 
back claims).  However, a substantive appeal was not 
received.  Therefore this issue is not in appellate status.  
Rather, the sole question prior to May 11, 2006, is whether a 
total rating is warranted under the provisions for TDIU, 
rather than for a schedular rating.  


FINDINGS OF FACT

1.  A right hip disability was first shown several years post 
service, is unrelated to disease, injury, or event of service 
origin and was not caused or made worse by service-connected 
low back disability.  

2.  The veteran's service connected intervertebral disc 
syndrome of the lumbar spine does not result in ankylosis of 
the spine, causes neurological dysfunction that equates to 
less than mild incomplete paralysis of the sciatic nerve, and 
does not cause incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

3.  In view of the disposition by the RO of the claim for a 
higher rating for major depression 100 percent as of May 11, 
2006, the veteran's claim for a TDIU is moot as of May 11, 
2006.  

4.  Prior to May 11, 2006, the veteran's service- connected 
intervertebral disc disease of the lumber spine, rated as 40 
percent, major depressive disorder, disorder, rated as 50 
percent, and residuals of pilonidal cyst, rated as 
noncompensable, did not render him unemployable.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service; may not be presumed to have been incurred in 
service based on the one-year presumption for a chronic 
disease; and right hip pathology is not proximately due to or 
the result of service- connected disabilities of the right 
and left upper extremities. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).  

2.  The criteria for a rating higher than 40 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, Diagnostic Codes 
5243, 5293(effective September 23, 2002); Diagnostic Codes 
5237, 5242, and 5242 (effective September 26, 2003).  

3.  The claim for a TDIU rating is dismissed as moot as of 
May 11, 2006. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
4.16(a) (2008).  

4.  The criteria for a TDIU have not been met prior to May 
11, 2006. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2006).


                   The Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

                                                  Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, the VCAA notice must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

The RO provided pre and post- adjudication VCAA notice in 
letters, dated in November 2002, December 2002, May 2003, May 
2005, and May 2006.  The notices included the type of 
evidence needed to substantiate the claims for service 
connection, to include secondary service connection, a TDIU, 
and an increased rating.  The veteran was notified that VA 
would obtain service medical records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf. 

The letters discussed above did not satisfy the requirements 
of Vazquez-Flores.  
In this regard, VCAA notice errors are presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication. To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).
	
Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and Dingess v. Nicholson, supra 
(notice of the elements of the claim). 

Although the notice was deficient with respect to the 
increased rating claim, the presumption of prejudice has been 
overcome in the present case.  Indeed, the veteran was sent a 
statement of the case and supplemental statements of the case 
which addressed the specific rating criteria.  From these 
communications, a reasonable person should have been able to 
understand how to substantiate the claim.  Moreover, the 
veteran's own communications, including his claims of total 
unemployability, indicate his actual knowledge of the need to 
demonstrate how his disability impacts his employability and 
his daily life.  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claims 
were readjudicated, most recently in August 2007.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.)

Based on the above, any notice deficiencies have not affected 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained all known VA and 
private clinical records and provided the necessary clinical 
evidence in this case. He has been afforded VA examinations 
regarding his claims for service connection, a TDIU, and an 
increased rating.  

As the veteran has not otherwise identified any additional 
evidence pertinent to these claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to these claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                         Service Connection for a Right Hip 
Disability

                                                  Factual 
Background 
 
The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of a right hip 
disability. On separation examination in November 1994 the 
veteran's lower extremities were normal.   

Following separation from active service, the first 
documented complaints of right hip pain are seen in 2002.  At 
a December 2002 VA examination, the veteran complained of 
intermittent pain in the right hip.  He said that he had seen 
a physical therapist for this problem in 1996 and was told 
that he had an upslip in his right hip. He said that he fell 
about once a week due to his hip giving out.  A December 2002 
x-ray of the right hip was reported to show mild degenerative 
changes in the hip joints bilaterally with some overlying 
osteophytes which were said to be extremely mild. After 
evaluation and a review of the claims folder, the diagnoses 
included very mild degenerative changes of the hips which 
were not likely related to the veteran's service connected 
herniated nucleus pulposus of L5-S1.  

VA clinical records reflect considerable treatment during the 
early 2000s for low back pain that radiated into the legs.  
He also complained of bilateral hip pain due to arthritis.  A 
July 2004 MRI of the hips showed normal appearance with no 
fracture, effusion, osteophytes, or avascular necrosis.  

                                               Law and 
Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

If a condition noted during service is not shown to be 
chronic, then a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 
3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as degenerative 
joint disease of the hips, becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R.§ 3.310(a). Secondary service 
connection also applies to aggravation of a nonservice-
connected disability by a service-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995). The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

Regarding secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

                                                      
Analysis 

A review of the veteran's claims folder shows no evidence of 
a right hip disorder during service.  The first clinical 
evidence of such a disability dates from the early 2000s, 
more than 5 years after the veteran's discharge from active 
duty in 1995. Moreover, the record contains no evidence that 
would tend to indicate any relationship between service and 
the veteran's period of active duty, nor is it contended 
otherwise.  Accordingly, there is no support for a grant of 
service connection on a direct basis.  Similarly, as 
manifestations of right hip arthritis were not demonstrated 
within the year following the veteran's discharge, a grant of 
presumptive service connection for chronic disease is 
precluded.

The veteran has contended, however, that he has developed 
right hip disability as a result of his service connected low 
back disability, diagnosed as intervertebral disc disease of 
the lumbar spine.  While the veteran may believe this to be 
the case, there is no clinical evidence of record that 
indicates that the veteran has right hip disability related 
to his service connected low back disorder in any way.  In 
fact, a VA examiner December 2002 opined that the veteran's 
hip pathology was not related to his service-connected low 
back disability.  The veteran's assertion is the only 
evidence linking his any right hip pathology to service 
connected disability. This unsubstantiated assertion amounts 
to an opinion about a matter of medical causation. There no 
indication from the record, though, that he has any medical 
training or expertise. As a layman, he is not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Since the record does not contain competent evidence of a 
relationship between right hip pathology and service 
connected disability, secondary service connection for right 
hip pathology must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

                              Increased Rating for Low Back 
Disability

                                                   Factual 
Background 

In a rating action of November 1995 the RO granted service 
connection for herniation of nucleus pulposus L5-S1, 
intervertebral disc syndrome evaluated as 20 percent 
disabling from April 12, 1995.  In a January 2000 rating 
action the RO increased the rating for the veteran's low back 
disability to 40 percent, effective August 10, 1999.  

VA clinical records demonstrate considerable treatment during 
the 2000s for low back pain.  A May 2001 report indicated 
tenderness to palpation.  Straight leg raise elicited 
complaints of pain at 60 degrees on the right and 75 on the 
left.  A November 2002 report noted radiating pain down both 
legs.  Again, lumbosacral tenderness was noted.  Straight leg 
raise was negative and lower extremity strength was 5/5 
bilaterally.  Another November 2002 report reflected the 
veteran's use of a cane.

During the December 2002 VA examination the veteran 
complained of chronic pain in the low back which he rated as 
8/10 with flare-ups of 10/10 pain which occurred three to 
four days a week.  During these flare-ups the veteran said 
that he could just manage to care for himself at home.  He 
denied any associated symptoms such as bowel or bladder 
complaints.  In terms of daily activities, the veteran stated 
that he could walk for approximately 30 minutes, and that he 
uses a cane every other day.  

Evaluation of the low back revealed pain with palpation of 
the lumbosacral area, but there was no pain on palpation of 
the paraspinal muscles.  He had 95 degrees of active flexion 
in the lumbar spine with pain from 30 to 95 degrees.  There 
was 20 degrees of active extension and passive extension of 
35 degrees with pain from 20 to 35 degrees.  Active lateral 
flexion was 40 degrees bilaterally with pain from 20 to 40 
degrees.  Active rotation was 35 degrees with pain at 35 
degrees bilaterally.  Straight leg raising was to 80 degrees 
with pain bilaterally and strength was 5/5 in the lower 
extremities.  Gait was steady and the veteran could walk on 
his heels and toes.  The spine appeared straight.  

During a February 2003 VA neurology evaluation the veteran 
complained of chronic back pain.  Such pain was aggravated by 
sitting, and sometimes by pulling, pushing, bending, and 
lifting.  Objectively, the veteran could bend to almost touch 
his toes with reported discomfort in the sacroiliac joints. 
Extension and lateral bending were done fairly well.  There 
was no tenderness to palpation over the sciatic notch but 
some was noted over the left popliteal fossa, the sacroiliac 
joints, and the spinous processes of L3, L4, and L5.  No 
atrophy or fasciculations were noted and overall strength was 
4.5/5.  There were no focal deficits and sensory evaluation 
was normal.  Deep tendon reflexes were 1-2+ and equal and 
symmetrical.  No clonus or pathological reflexes were 
reported and gait, station, Romberg testing, and tandem 
walking were normal.  Vibration sense was normal and the 
veteran could walk well on his toes and heels.  Stright leg 
raising testing was not valid.  The impression was mechanical 
low back pain with occasional sciatic nerve root irritation.   

On a June 2003 VA neurology consultation it was reported that 
a February 2003 MRI of the lumbar spine showed bulging discs 
at L4-5 and L5-S1, unchanged since 1998.  The veteran was 
noted to complain of back pain and he was noted to have some 
limitation of motion with mild myofascial pain and spasm with 
no compensatory scoliosis due to muscle spasm.  Evaluation 
also revealed a little tenderness over the sciatic notch to 
palpation but otherwise there was no tenderness. No atrophy 
or fasciculations were reported. Motor strength was 5/5 and 
sensory evaluation showed no deficits.  Reflexes were present 
in the lower extremities and these were symmetrical and 
equally 2+.  No pathologic reflexes were noted and there was 
no clonus. Bowel and bladder function were normal as was 
genital sensation.  

In a September 2003 statement, a private physician reported 
treating the veteran for the previous 6 years for low back 
pain that was intermittently debilitating.  The doctor said 
that the veteran had been unable to work on a consistent 
basis and had been found to be incapacitated for as long as 
12 weeks.  

During a February 2004 VA examination the veteran complained 
of chronic low back pain that radiated down both legs and was 
described as 6/10with burning and tingling.  He reported 
weekly flare-ups that were 8/10.  Evaluation revealed pain 
over the lumbar spine with no pain to palpation over the 
paraspinous muscles and no muscle spasm.  He had 70 degrees 
of lumbar flexion with pain at 70 degrees.  There was 25 
degrees of active extension without pain, active rotation of 
35 degrees without pain, and active lateral flexion of 40 
degrees without pain.  Straight leg raising was 80 degrees 
with pain at that point bilaterally.  Strength was 5/5 and 
gait was steady.  He could walk on his heels and toes, hop 
independently, and do a full squat. Repetition of flexion and 
extension was done 6 times without loss of range but with 
increased pain complaints.  Reflexes at the patella were 2+ 
and there was good sensation to painful stimuli.  The 
diagnosis was service connected herniated nucleus pulposus 
L5-S1.  

On a March 2006 VA examination, the veteran again complained 
of chronic pain in the low back that radiated down both legs. 
The veteran reported flare-ups of back pain on a monthly 
basis which resulted pain that is 9-10/10 and last about a 
day.  He estimated that he lost about 25 percent of his back 
motion during these episodes but also said that there had 
been no incapacitating episodes requiring bed rest or 
hospitalization due to his back over the previous year. The 
veteran also reported having numbness and weakness in the 
legs but he was able to walk unassisted.  

Evaluation revealed pain to palpation in the upper lumbar 
spine with no paraspinal tenderness or spasm reported.  There 
was 90 degrees of active flexion in the lumbar spine with 
pain down the right leg at 90 degrees.  There was 30 degrees 
of active extension with pain from 20 to 30 degrees.  Active 
rotation was 30 degrees bilaterally with pain from 15 to 30 
degrees and active lateral flexion to 30 degrees bilaterally 
with pain at 30 degrees.  Repetitive motion brought pain 
complaints but no restriction of motion or weakness.  He 
could walk on his heels and toes, squat, and stand on one 
leg. Gait was steady.  Strength was 5/5 in the legs and 
sensation in the legs was good. Reflexes of the quadriceps 
and Achilles tendon were good.  

                                             Law and 
Regulations 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4. The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.

The veteran's intervertebral disc disease of the lumbar spine 
has been assigned a 40 percent rating under the provisions of 
Diagnostic Code 5293 since August 1999.  His current claim 
for an increased rating for his low back disability was 
received in December 2002.  

The criteria for evaluating intervertebral disc disease was 
changed on September 23, 2002.  Under these criteria (interim 
criteria) of Diagnostic Code 5293, intervertebral disc 
syndrome could be rated on the basis of either incapacitating 
episodes or by combining separate ratings for chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher rating.

An incapacitating episode is a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician. "Chronic" orthopedic and neurologic 
manifestations are signs and symptoms resulting from 
intervertebral disc syndrome that are constant or nearly so. 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).

Under the interim criteria of Diagnostic Code 5293, the 
criteria for a 60 percent disability rating remained the 
highest available rating and was warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months

As for orthopedic manifestations, there was no change in the 
criterion of Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine. Under Diagnostic Code 5292, 
the criterion for the next higher rating, 40 percent, is 
severe limitation of motion of the lumbar spine.

As for neurological manifestations, under Diagnostic Code 
8520, the criterion for a 10 percent rating is mild 
incomplete paralysis of the sciatic nerve.

Under the current criteria, effective September 26, 2003, the 
rating for degenerative disc disease on the basis of the 
total duration of incapacitating episodes remains the same, 
however, Diagnostic Code 5293 was renumbered as Diagnostic 
Code 5243. The schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, a 50 percent rating when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine. 

Additionally, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

As for neurological manifestations, the wording was changed 
to objective neurological abnormalities in Note (1) to the 
General Rating Formula, but there was no change in criterion 
for a 10 percent rating, that is, mild incomplete paralysis 
of the sciatic nerve.

When the law or regulation change the most favorable version 
applies, but the application of the revised criteria prior to 
the effective date of the change is precluded. VAOPGCPREC 3- 
2000.

This evaluation is not an initial rating. Therefore, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is 
applicable.

                                                  Legal 
Analysis 

After a review of the pertinent evidence in the claims folder 
in conjunction with both the interim and current criteria for 
the evaluation of the veteran's intervertebral disc disease 
of the lumbar spine, it is apparent that an evaluation in 
excess of the 40 percent currently assigned for this 
disability is not warranted under either set of criteria.  

Initially the Board notes that examinations of the veteran's 
low back disability conducted in recent years have 
demonstrated some restriction of motion in the veteran's 
lumbar spine.  However, the range of motion findings noted 
previously are not found to demonstrate severe limitation of 
motion, even when considering additional functional 
limitation due to factors such as pain and weakness.  For 
example, upon formal examination, the veteran's lumbar 
flexion was never less than 70 degrees.  Moreover, while all 
movements of the spine elicited pain with repetition, there 
was no additional loss of motion.  The Board does acknowledge 
the veteran's persistent complaints of pain, but again, 
without a showing that such pain resulted n additional 
functional loss, an increased rating is not warranted on this 
basis.  Moreover, the competent evidence fails to demonstrate 
ankylosis such as to enable a higher evaluation under the 
general rating formula in effect from September 26, 2003.

Moreover, repeated neurological evaluations conducted over 
the appeal period have not revealed any significant 
neurological dysfunction attributable to the veteran's disc 
disease of the lumbar spine. Motor strength has been 
generally was 5/5 or only slightly less, and sensory 
evaluations showed no deficits.  Reflexes were present in the 
lower extremities and these were symmetrical and equally 1-
2+.  No pathologic reflexes were noted and there was no 
finding of clonus. Bowel and bladder function have been  
normal. No atrophy or fasciculations were reported. The only 
significant neurological finding on recent evaluations has 
been a little tenderness over the sciatic notch to palpation. 
Symptomatology of this extent does not equate to mild 
incomplete paralysis of the sciatic nerve required for a 10 
percent rating for neurological dysfunction under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, Note (1).

Finally the evidence does not show that the veteran has 
experienced incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  While a 
private physician reported in September 2003 that the veteran 
had been unable to work on a consistent basis and had been 
found to be incapacitated for as long as 12 weeks, this 
statement did not establish bed rest prescribed by a 
physician, as required under the relevant provisions.  
(Attempts to clarify the meaning of this doctor's statement 
were unsuccessful because the veteran failed to provide the 
authorization necessary to procure the relevant medical 
records from this doctor.) Otherwise the Board notes that on 
the veteran's most recent VA orthopedic examination he denied 
having any  episodes of back symptomatology that required bed 
rest or hospitalization due to his back over the previous 
year.

In view of the above, the Board concludes that there is no 
basis for an award of an evaluation in excess of 40 percent 
for the veteran's service connected intervertebral disc 
disease fro any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

                                        TDIU on and after May 
11, 2006  

The veteran has also appealed that aspect of the RO's rating 
decisions which denied entitlement to TDIU. 
	
In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect. No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a). As the RO has 
granted a 100 percent schedular rating for the veteran's 
psychiatric disability effective as of May 11, 2006, the 
veteran is not eligible for TDIU as of that date.  Hence, 
that claim must be dismissed as moot as of May 11, 2006. See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999); see also Morris v. Principi, 239 F.3d 
1292, 1296 (Fed. Cir. 2001).  

In view of the above, it is apparent that the veteran's claim 
for TDIU on and after May 11, 2006 is moot.  



                                        TDIU prior to May 11, 
2006.

Prior to May 11, 2006, the TDIU claim remains in effect.  The 
veteran has asserted, essentially, that his service connected 
psychiatric and low back disabilities have rendered him 
unemployable.  

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment. Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled. "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating. The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment. The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's claim of entitlement to TDIU was received in 
December 2002.  At that time, he was service-connected for 
intervertebral disc disease of the lumbar spine, rated as 40 
percent disabling, and residuals of pilonidal cyst, rated as 
noncompensable.  His combined evaluation was 40 percent.  
During the pendency of the claim, he was awarded a 30 percent 
rating for major depressive disorder, effective April 3, 
2003, which was subsequently increased to 50 percent 
retroactively.  Thus, from April 3, 2003, his combined 
disability evaluation was 70 percent.

With one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more, the veteran meets the criteria for 
consideration under 38 C.F.R. § 4.16(a).  Thus, the Board 
must assess whether the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

The veteran asserts that examination reports dated around and 
since the time that he filed his claim for TDIU in 2002 
reflect that he has not worked since at least October 2002.  
The veteran reported on his applications for TDIU that he had 
worked as a security guard, postal worker, painter, and truck 
loader.  He has 2 years of college education in management 
information.

VA treatment records and examination reports dated from 2002 
to May 2006 reflect treatment for chronic headaches, 
depression, chronic low back and bilateral hip pain.  
Following the December 2002 VA orthopedic evaluation of the 
veteran's back the examiner stated that sedentary work was 
not precluded by intervertebral disc disease of the lumbar 
spine.  During a VA psychiatric examination in June 2003 the 
veteran was noted to be somewhat depressed and his memory, 
judgment, and concentration were also somewhat impaired but 
his symptomatology was assessed to be generally in the 
moderate range.  After VA orthopedic and psychiatric 
examinations in February 2004, both examiners opined that the 
veteran was capable of sedentary employment despite his 
service connected low back and psychiatric disabilities.  The 
most recent examination in March 2006 did not address the 
question of employability.  

The record also indicates that the Social Security 
Administration (SSA) has not considered the veteran 
unemployable due to a combination of his psychiatric and 
lumbar spine disabilities during the applicable period.  An 
SSA orthopedic evaluation in February 2004 found minimal 
objective findings.  Moreover, it was further noted on that 
evaluation that the private physician who reported in 
September 2003 that he had been treating the veteran for the 
previous 6 years for low back pain that was intermittently 
debilitating and prevented consistent employment had in fact 
not seen the veteran since late 2001.  In regard to 
psychiatric symptoms, only mild to moderate impairment was 
reported in Understanding and memory, concentration and 
persistence, Social interaction and Adaptation.  Based on his 
ability to perform activities of daily living, it was 
concluded that the veteran should be able to work.  

The preponderance of the evidence, detailed in pertinent part 
above, is against a finding that the veteran is unable to 
secure and follow a substantially gainful occupation as the 
result of service- connected disabilities prior to May 11, 
2006. Unemployability is synonymous with inability to secure 
and follow a substantially gainful occupation, and the 
veteran has failed to establish this fact prior to May 11, 
2006. While he is not working, he has not presented evidence 
that he was unable to secure and follow a substantially 
gainful occupation prior to that date due to his service-
connected psychiatric and back disabilities.  Again, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment. See Van Hoose v. Brown, 4 
Vet. App. at 363.  Here, the evidence of record does not 
establish that either his psychiatric or low back 
disabilities precluded him from sedentary employment prior to 
May 11, 2006. 

In view of the above, the Board concludes that a TDIU prior 
to May 11, 2006, is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

                       



ORDER

Entitlement to service connection for right hip disability is 
denied.  

Entitlement to an evaluation in excess of 40 percent for low 
back disability is denied.    

The claim of entitlement to TDIU on and after May 11, 2006, 
is dismissed.  

Entitlement to TDIU prior to May 11, 2006, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


